Order entered December 5, 2022




                                         In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-01222-CR

                         WESTLEY LOPEZ, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 195th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F20-00125-N

                                     ORDER

      Before the Court is appellant’s November 22, 2022 motion to substitute

counsel. The motion states appellant desires to substitute Franklyn Mickelsen for

Larry Mitchell as appellant’s counsel.

      A motion substituting counsel must show that the motion has been delivered

in person to the represented party or, alternatively, mailed to the party by both

certified and first-class mail addressed to their last known address. See TEX. R.

APP. P. 6.5(b). The certificate of service on the motion shows that a copy of the
motion was sent to the Dallas County District Attorney, but it does not show it was

sent to Mr. Lopez.

      Because the motion does not satisfy the requirements of rule 6.5(b) to permit

Mr. Mitchell to withdraw, we GRANT the motion to the extent we DIRECT the

Clerk to designate Franklyn Mickelsen as lead counsel for appellant. All future

correspondence should be sent to Franklyn Mickelsen as appellant’s lead counsel.

      Mr. Mitchell shall continue to serve as co-counsel for appellant until he files

a motion to withdraw that conforms to rule 6.5.


                                              /s/   DENNISE GARCIA
                                                    JUSTICE




                                        –2–